                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



CHRISTOPHER PIERCE,

                                Petitioner,

             v.                                        CASE NO. 18-3262-SAC

SAM CLINE,

                                Respondent.


                             ORDER TO SHOW CAUSE
      This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner proceeds pro se1. The Court has conducted an initial

review of the petition, as required by Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts, and enters

the following order.

      Petitioner was convicted in 1993 upon his guilty plea. The

present petition, however, does not appear to challenge the validity

of that conviction or sentence. Instead, petitioner lists one ground

for relief, which reads, “Con Game” (Doc. #1, p. 9). He states that

he did not receive notice of a ruling in an earlier action, Case No.

18-3150, and his request in the present action appears to be that the

Court enter a ruling in that matter. Id., p. 13. He also requests

release from incarceration. Id., p. 15.

      The Court entered its ruling in Case No. 18-150 on June 27, 2018,

and will direct the Clerk of the Court to transmit a copy of that ruling

to the petitioner. However, because the present petition does not


1 Petitioner seeks leave to proceed in forma pauperis. Because he did not submit
financial records supporting his motion, the clerk of the court issued a notice of
deficiency directing petitioner to supply that information on or before November
19, 2018.
state any claim for relief that is cognizable in habeas corpus, the

Court will direct petitioner to show cause why this matter should not

be dismissed. The failure to file a timely response will result in

the dismissal of this matter without additional notice.

     IT IS, THEREFORE, BY THE COURT ORDERED the Clerk of the Court

shall transmit to petitioner a copy of the order entered on June 27,

2018, in Case No. 18-3150.

     IT IS FURTHER ORDERED that on or before November 19, 2018,

petitioner shall show cause why this matter should not be dismissed

without prejudice.

     IT IS SO ORDERED.

     DATED:   This 23rd day of October, 2018, at Topeka, Kansas.



                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
